Exhibit 10.39

 

Summary of Current Compensation Arrangements with Named Executive Officers 

 (As of August 23, 2013)  

 

The following summarizes, as of August 23, 2013, the compensation and benefits
arrangements with the Company’s President and Chief Executive Officer and the
other officers who will be named in the Summary Compensation Table in the proxy
statement for the Company’s upcoming Annual Meeting of Stockholders
(collectively, the “Named Executive Officers”). The following is a summary of
existing at-will arrangements, and does not provide any additional rights.

 

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the “Committee”) reviews and
determines the compensation and benefits that are paid to the Company’s
executive officers, including the Named Executive Officers.

 

On July 18, 2013, the Committee approved adjustments to the base salaries of
each of the Named Executive Officers that will be effective September 1,
2013.  The following table provides the base salaries for each of the Named
Executive Officers as of August 23, 2013 and the base salaries that will be in
effect as of September 1, 2013. 

 

Named Executive Officers

August 23, 2013

September 1, 2013

William J. DeLaney

$1,175,000

$1,198,500

President and Chief Executive Officer

 

 

 

 

 

Robert C. Kreidler

$700,000

$715,000

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Michael W. Green

$700,000

$715,000

Executive Vice President and Group President

 

 

 

 

 

Wayne Shurts

$575,000

$587,000

Executive Vice President and Chief Technology Officer

 

 

 

 

 

James D. Hope (1)

--

--

Executive Vice President, Business Transformation

 

 

 

 

 

William B. Day 

$510,000

$520,000

Executive Vice President,  Merchandising and Supply Chain 

 

 

 

(1)

Mr. Hope resigned effective June 30, 2013.

 

 





 

--------------------------------------------------------------------------------

 

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. More
detailed information regarding our compensation plans and agreements with the
Named Executive Officers, as well as compensation paid or earned during fiscal
2013, will be included in the Company’s 2013 Proxy Statement.

 

Stock Options, Restricted Stock and Restricted Stock Units

 

The Named Executive Officers are eligible to receive options under Sysco’s stock
option plans, including the 2007 Stock Incentive Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
The 2007 Stock Incentive Plan also allows for the issuance of restricted stock
grants and restricted stock units.

 

Management Incentive Plan

 

Each of the Named Executive Officers is eligible to receive an annual incentive
bonus under the Sysco Corporation Management Incentive Plan (the “MIP”).

 

Deferred Compensation Election

 

Prior to December 31, 2012,  MIP participants, including certain of the Named
Executive Officers, were able to defer up to 40% of their annual incentive bonus
under the Executive Deferred Compensation Plan (“EDCP”). They were also able to
elect to defer all or a portion of their salary under the EDCP. For deferrals of
up to 20% of the annual incentive bonus, the EDCP provides for Sysco to credit
the participant’s deferred compensation account in an amount equal to 15% of the
amount deferred. The EDCP was frozen effective December 31, 2012, and
participants were 100% vested in their company matching funds as of that date.
No salary deferrals were allowed after the freeze date and fiscal year 2013 was
the last year participants were allowed to make bonus deferrals.

 

Cash Performance Unit Plan

 

Each of the Named Executive Officers is eligible to participate in the Sysco
Corporation 2008 Cash Performance Unit Plan.

 

Supplemental Executive Retirement Plan 

 

Each of the Named Executive Officers, other than Mr. Shurts, was also eligible
to participate in a Supplemental Executive Retirement Plan (the “SERP”).  The
SERP was frozen to new participants in 2011 and future benefit accruals under
this plan were frozen as of June 29, 2013.  Participants were vested in their
accounts as of the freeze date. Access to their funds will continue to be
predicated on the benefit commencement provisions that existed prior to the
freeze.  However, for those participants who retire in good standing, after June
29, 2013, and are otherwise not eligible for payment under the prior conditions,
payment will be made at age 65.

 





 

--------------------------------------------------------------------------------

 

Management Savings Plan (MSP)

 

Effective January 1, 2013, Sysco introduced a new MIP restoration plan,  the
MSP, to replace the former SERP and MIP retirement plan programs.  The MSP
allows eligible MIP participants, including the Named Executive Officers, to
defer up to 50% of their salary (for calendar years 2013 and thereafter) and up
to 100% of their eligible bonus for fiscal years 2014 and thereafter.  In
addition, in conjunction with freezing of the SERP, eligible participants (who
would otherwise have incurred a sizable loss of future benefits) are eligible
for transition contributions of between 2.5% - 10% of their eligible pay for a
period not to exceed 10 years or the date of their departure from the Company. 

 

 

Other Benefits

 

The Named Executive Officers also participate in Sysco’s regular employee
benefit programs, which include a 401(k) plan with Company match, group medical
and dental coverage, group life insurance and other group benefit plans. They
are also provided with additional life insurance benefits, as well as long-term
disability coverage and certain perquisites and personal benefits. The Named
Executive Officers are also participants in a defined benefit retirement
program; however, future benefit accruals under this plan were frozen as of
December 31, 2012.

 

 



 

--------------------------------------------------------------------------------